

116 HR 3201 IH: Providing Assistance for Vital Enhancements Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3201IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Lamb (for himself, Mr. Gibbs, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide funds to State transportation departments for surface transportation projects.1.Short titleThis Act may be cited as the Providing Assistance for Vital Enhancements Act or the PAVE Act.2.Assistance to state transportation departments(a)Formula grant programFunds made available under this section shall be—(1)available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code;(2)apportioned not later than 30 days after the date of enactment of this Act; and(3)distributed to States in the same ratio as the obligation limitation for fiscal year 2020 was distributed among the States in accordance with the formula specified in subparagraphs (A) and (B) of section 120(a)(5) of division H of Public Law 116–94. (b)Eligible uses of funds(1)In generalA State may use the funds provided under subsection (f) for—(A)activities eligible under section 133 (b) of title 23, United States Code; and(B) administrative and operating expenses, including the salaries of employees (including employees who have been placed on administrative leave) or contractors, information technology, and availability payments. (2)Special ruleThe expenses under paragraph (1)(B) are not required to be included in a transportation improvement plan or statewide transportation improvement plan under sections 134 and 135, of title 23 United States Code.(c)Federal share(1)In generalNotwithstanding section 120 of title 23, United States Code, the Federal share for funds apportioned for fiscal year 2021 under this Act, at the option of the recipient, shall be up to 100 percent.(2)Non-federal shareFunds provided under this section shall be available for any non-Federal share of project costs required under title 23, United States Code, and for the non-Federal share of grants awarded by the Department of Transportation for Better Utilizing Investments Leveraging Development (BUILD) grants.(d)Prevailing rate of wageNotwithstanding any other provision of law, the Secretary of Transportation shall require projects funded under this section to comply with of section 113(a) of title 23, United States Code, with respect to all construction work, in the same manner that a recipient of assistance under chapter 1 of such title is required to comply with such subsection for construction work performed on Federal-aid highway projects.(e)DefinitionsFor purposes of this Act—(1)the term “Secretary” means the Secretary of Transportation; and(2)the term “State ” has the same meaning given such term in section 101(a)(26) of title 23, United States Code.(f)Funding(1)In generalOut of any funds in the General Fund of the Treasury not otherwise appropriated, there are appropriated to provide emergency assistance to States under this section, $18,000,000,000 for fiscal year 2021, to remain available through fiscal year 2024.(2)Emergency designation(A)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Emergency requirementThe amount made available by this subsection is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.(C)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 